Appeal Dismissed and Memorandum Opinion filed November 17, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00547-CR

                    CHARLES E. CHRISTIAN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1636388

                         MEMORANDUM OPINION

      Appellant entered a guilty plea to evading arrest/detention with a motor
vehicle. The trial court assessed punishment at confinement for eight years in the
Institutional Division of the Texas Department of Criminal Justice. We dismiss the
appeal.

      The trial court signed a certification of the defendant’s right to appeal in
which the court certified that the defendant waived the right of appeal. See Tex. R.
App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The plea papers recite that in exchange for
appellant’s waiver of his right to appeal, the State consented to appellant’s waiver
of his right to jury trial. It has been held that such a waiver is valid if there was
consideration. See Jones v. State, 488 S.W.3d 801, 807–08 (Tex. Crim. App.
2016); Ex parte Broadway, 301 S.W.3d 694, 699 (Tex. Crim. App. 2009). In this
case, the State’s consent to appellant’s waiver of a jury trial ensured that the judge
would be able to consider deferred adjudication. See Broadway, 301 S.W.3d at
697.

       On September 29, 2020, this court notified the parties that the appeal would
be dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received. The record does not reflect the trial
court’s certification is defective. See Dears v. State, 154 S.W.3d 610, 615 (Tex.
Crim. App. 2005). “The appeal must be dismissed if a certification that shows the
defendant has the right of appeal has not been made part of the record under these
rules.” Tex. R. App. P. 25.2(d).

       Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2